DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant cancelled claims 1-20 on 4/9/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Busch et al. (US 2013/0093050) (hereafter Busch).
Regarding claim 25, Busch discloses an integrated circuit construction comprising memory, comprising: 
a memory-cell-array region 14 (Fig. 12, paragraph 0037) and a peripheral-circuitry region 16 (Fig. 12, paragraph 0037) laterally adjacent thereto in a vertical cross-section, the memory-cell-array region 14 (Fig. 12) comprising: 
a plurality of capacitors 63 (Fig. 12, paragraph 0049) individually comprising a capacitor storage node electrode (18 and 20 in Fig. 12, paragraph 0038), a shared capacitor electrode 54 (Fig. 12, paragraph 0048) that is shared by the plurality of capacitors 63 (Fig. 12), and a capacitor insulator 58 (Fig. 12, paragraph 0049) there-between; and 
a laterally-extending insulator structure 50 (Fig. 12, paragraph 0046) that is about lateral peripheries of the capacitor storage node electrodes (18 and 20 in Fig. 12) and that is vertically spaced from a top and a bottom of individual of the capacitor storage node electrodes (18 and 20 in Fig. 12) in the vertical cross-section; and 
the laterally-extending insulator structure 50 (Fig. 12) having a lateral edge (lateral surface of 50 in Fig. 12) proximate the peripheral-circuitry region 16 (Fig. 12) in the vertical cross-section, the lateral edge (lateral surface of 50 in Fig. 12) being laterally spaced from the peripheral circuitry region 16 (Fig. 12), conductive material of the shared capacitor electrode 54 (Fig. 12) being laterally between (see Fig. 12, wherein rightmost 54 is laterally between the lateral surface of left 50 and 16) the lateral edge (lateral surface of 50 in Fig. 12) and the peripheral-circuitry region 16 (Fig. 12). 

Allowable Subject Matter
Claims 21-24, 26, and 27 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Busch et al. (US 2013/0093050), discloses two memory-cell-array regions 14 (Fig. 12, paragraph 0037) having a peripheral-circuitry region 16 (Fig. 12, paragraph 0037), the two memory-cell-array regions 14 (Fig. 12) individually comprising: a plurality of capacitors 63 (Fig. 12, paragraph 0049) individually comprising a capacitor storage node electrode (18 and 20 in Fig. 12, paragraph 0038), a shared capacitor electrode 54 (Fig. 12, paragraph 0048) that is shared by the plurality of capacitors 63 (Fig. 12), and a capacitor insulator 58 (Fig. 12, paragraph 0049) there-between; and the peripheral-circuitry region 16 (Fig. 12) in the vertical cross-section comprising: a pair of elevationally-extending walls (34 and 36 in Fig. 12, paragraph 0042) comprising a first insulative composition (see paragraph 0042; and see paragraph 0039, wherein “silicon dioxide and/or silicon nitride”); a second insulative composition 32 (Fig. 12, paragraph 0042, wherein “Dielectric isolation 34, 36 may be… of different compositions from that of dielectric materials 28 and/or 32”) different from the first insulative composition laterally between the pair of walls (34 and 36 in Fig. 12) but fails to disclose the pair of walls individually having a laterally-outer side of the first insulative composition that is directly against the capacitor insulator in different ones of the two array regions, the pair of walls individually having a laterally-inner side of the first insulative composition that is directly against different ones of two lateral sides of the second insulative composition. Additionally, the prior art does not teach or suggest an integrated circuit construction comprising memory, comprising: the pair of walls individually having a laterally-outer side of the first insulative composition that is directly against the capacitor insulator in different ones of the two array regions, the pair of walls individually having a laterally-inner side of the first insulative composition that is directly against different ones of two lateral sides of the second insulative composition in combination with other elements of claim 21.
In addition, a closest prior art, Busch et al. (US 2013/0093050), discloses two memory-cell-array regions 14 (Fig. 12, paragraph 0037) having a peripheral-circuitry region 16 (Fig. 12, paragraph 0037), the two memory-cell-array regions 14 (Fig. 12) individually comprising: a plurality of capacitors 63 (Fig. 12, paragraph 0049) individually comprising a capacitor storage node electrode (18 and 20 in Fig. 12, paragraph 0038), a shared capacitor electrode 54 (Fig. 12, paragraph 0048) that is shared by the plurality of capacitors 63 (Fig. 12), and a capacitor insulator 58 (Fig. 12, paragraph 0049) there-between; and the peripheral-circuitry region 16 (Fig. 12) in the vertical cross-section comprising: a pair of elevationally-extending walls (34 and 36 in Fig. 12, paragraph 0042) comprising a first insulative composition (see paragraph 0042; and see paragraph 0039, wherein “silicon dioxide and/or silicon nitride”); a second insulative composition 32 (Fig. 12, paragraph 0042, wherein “Dielectric isolation 34, 36 may be… of different compositions from that of dielectric materials 28 and/or 32”) different from the first insulative composition laterally between the pair of walls (34 and 36 in Fig. 12) but fails to disclose the pair of walls individually having a laterally-outer side of the first insulative composition that is directly against a lateral edge of the insulator structure that is in different ones of the two array regions. Additionally, the prior art does not teach or suggest an integrated circuit construction comprising memory, comprising: the pair of walls individually having a laterally-outer side of the first insulative composition that is directly against a lateral edge of the insulator structure that is in different ones of the two array regions in combination with other elements of claim 26.

A closest prior art, Busch et al. (US 2013/0093050), discloses an integrated circuit construction comprising memory, comprising: two memory-cell-array regions 14 (Fig. 12, paragraph 0037) having a peripheral-circuitry region 16 (Fig. 12, paragraph 0037), the two memory-cell-array regions 14 (Fig. 12) individually comprising: a plurality of capacitors 63 (Fig. 12, paragraph 0049) individually comprising a capacitor storage node electrode (18 and 20 in Fig. 12, paragraph 0038), a shared capacitor electrode 54 (Fig. 12, paragraph 0048) that is shared by the plurality of capacitors 63 (Fig. 12), and a capacitor insulator 58 (Fig. 12, paragraph 0049) there-between; and a laterally-extending insulator structure 50 (Fig. 12, paragraph 0046) that is about lateral peripheries of the capacitor storage node electrodes (18 and 20 in Fig. 12) and that is vertically spaced from a top and a bottom of individual of the capacitor storage node electrodes (18 and 20 in Fig. 12) in the vertical cross-section; and the peripheral-circuitry region 16 (Fig. 12) in the vertical cross-section comprising: a pair of elevationally-extending walls (34 and 36 in Fig. 12, paragraph 0042) comprising a first insulative composition (see paragraph 0042; and see paragraph 0039, wherein “silicon dioxide and/or silicon nitride”); a second insulative composition 32 (Fig. 12, paragraph 0042, wherein “Dielectric isolation 34, 36 may be… of different compositions from that of dielectric materials 28 and/or 32”) different from the first insulative composition laterally between the pair of walls (34 and 36 in Fig. 12) but fails to teach two memory-cell-array regions having a peripheral-circuitry region laterally there-between in a vertical cross-section; and the pair of walls individually having a laterally-outer side of the first insulative composition that is directly against the capacitor insulator in different ones of the two array regions, the pair of walls individually having a laterally-inner side of the first insulative composition that is directly against different ones of two lateral sides of the second insulative composition as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-24 depend on claim 21.
In addition, a closest prior art, Busch et al. (US 2013/0093050), discloses an integrated circuit construction comprising memory, comprising: two memory-cell-array regions 14 (Fig. 12, paragraph 0037) having a peripheral-circuitry region 16 (Fig. 12, paragraph 0037), the two memory-cell-array regions 14 (Fig. 12) individually comprising: a plurality of capacitors 63 (Fig. 12, paragraph 0049) individually comprising a capacitor storage node electrode (18 and 20 in Fig. 12, paragraph 0038), a shared capacitor electrode 54 (Fig. 12, paragraph 0048) that is shared by the plurality of capacitors 63 (Fig. 12), and a capacitor insulator 58 (Fig. 12, paragraph 0049) there-between; and a laterally-extending insulator structure 50 (Fig. 12, paragraph 0046) that is about lateral peripheries of the capacitor storage node electrodes (18 and 20 in Fig. 12) and that is vertically spaced from a top and a bottom of individual of the capacitor storage node electrodes (18 and 20 in Fig. 12) in the vertical cross-section; and the peripheral-circuitry region 16 (Fig. 12) in the vertical cross-section comprising: a pair of elevationally-extending walls (34 and 36 in Fig. 12, paragraph 0042) comprising a first insulative composition (see paragraph 0042; and see paragraph 0039, wherein “silicon dioxide and/or silicon nitride”); a second insulative composition 32 (Fig. 12, paragraph 0042, wherein “Dielectric isolation 34, 36 may be… of different compositions from that of dielectric materials 28 and/or 32”) different from the first insulative composition laterally between the pair of walls (34 and 36 in Fig. 12) but fails to teach two memory-cell-array regions having a peripheral-circuitry region laterally there-between in a vertical cross-section; and the pair of walls individually having a laterally-outer side of the first insulative composition that is directly against a lateral edge of the insulator structure that is in different ones of the two array regions as the context of claim 26. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claim 27 depends on claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813